DETAILED ACTION
Claims 1, 4-6, 9, 24, 26, 28-35, 39-40 & 42-44 are pending as amended on 03/16/21.

Response to Amendment
This final action is a response to the amendment filed on March 16, 2021.  Claims 1, 6, 24, 28-35, 39-40 & 42-43 have been amended as a result of the previous action; the rejections have been modified accordingly.  Claim 44 has been added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 44 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 

Claims 24, 26 & 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 24 recites “the one or more products”; there is a lack of antecedent basis for this term (the added “the” should be deleted).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, 24, 26, 28-35, 39-40 & 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Grah et al., US 2006/0275564 in view of Elsperger, US 2008/0148691 and further in view of Rommel et al., DE 10 2013 007 411.
With regard to claims 1 (and 24) (and 35), Grah teaches a method/apparatus/system for activating a multi-layer shrink film such as a product sleeve [0149-0151] comprising a shrink layer and a UV-active photothermic layer, wherein said film is exposed to UV radiation, such as a controlled exposure consisting of UVA1 radiation (i.e. at least 95% @ ~365 nm) [0129-130] from a support with dual lamp emitters [0141] to shrink the film onto the product (throughout, e.g. abstract, [0077 & FIGS. 1-2]).  The precisely controlled radiation exposure of the prior art would likely have been implicitly delivered by a controller configured for this purpose (further, a means for simple automation of such a controlled step would have been prima facie obvious; see MPEP 2144.04(III)).
While Grah does not expressly disclose whether its own product is delivered to the UV source on a conveyor which enters a UV ‘irradiation volume,’ Grah discusses the long-known conventional practice of conveying shrink films through the irradiation volumes of heat-shrinking tunnels [0002], or generally placing its work into UV ‘chambers’ (e.g. [0159, 0178]).  It would have been prima facie obvious to incorporate a common conveyor/tunnel, in order to continuously transport the work in a controlled manner.  Further, Elsperger teaches a plurality of shrink volumes which are moveable, on a carousel or the like, along with the conveyed workpieces (throughout, e.g. abstract, [FIGS. 2-3]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Elsperger with those of Grah, in order to UV-irradiate the work by a 
While the volumes of Grah & Elsperger are not said to be shaped with curved emitter support surfaces, Elsperger teaches shrink volumes which are complementary in shape to the product/shrink films, and modifying the shrink chamber shape as claimed (i.e. to accommodate curved products) would have been obvious as this falls well within the realm of ordinary skill and would produce no unexpected result; see MPEP 2144.04(IV)B.  Further, straight-walled & curved irradiation volumes were each known in this art, as taught by Rommel, which mounts a plurality of UV emitters or the like on straight or curved supports as desired in various embodiments (throughout, e.g. [0039, 0041 & FIGS. 2-4]), wherein it would have been obvious for one of ordinary skill to utilize the cylindrical shrink volumes of Rommel with the teachings of Grah & Elsperger, in order to better complement cylindrical work with UV emitters disposed around each side of round work as it travels a conveyor.
With regard to claim 4 (and 29), the emission of light which is generally “transverse” or “across” the label surface would have been understood, in order to achieve effective radiation absorption.
With regard to claim 5 (and 26) (and 39), Rommel teaches cylindrical/‘half cup’ emitter supports [FIG. 3] as well as patterned emitter arrays [FIG. 4] as noted above.
With regard to claim 6, the emission of light while the conveyor is moving/stationary would each have been obvious to try, as the only two possibilities.
With regard to claim 9 (and 30), the emission of light which is generally focused on a “focus area” would have been understood, in order to achieve effective radiation absorption.
With regard to claim 28 (and 44), Rommel’s UV array supports comprise “strips” with of emitters as noted previously, whereby arrangement of these emitters in any sort of matrix with a given preferable strip-width-to-strip-gap-width ratio according to various processing conditions would have been arrived at via routine experimentation by one of ordinary skill in the art.
With regard to claims 31-33, as noted previously, Elsperger teaches shrink chambers moveable, on a carousel or the like, toward/away/along with the conveyed workpieces (throughout, e.g. abstract, [FIGS. 2-3]).
With regard to claim 34, Elsperger’s shrink volume supports are shown to be moveable both vertically and parallel to the moving workpieces, such that these parts are capable of performing the claimed movements [FIGS. 2-3].  Examiner notes that adding further adjustability in other dimensions such as horizontally would have been prima facie obvious in view of these (see also MPEP 2144.04(V)D), and broadly driving automated adjustment of adjustable parts would also have been obvious to incorporate (see MPEP 2144.04(III))
With regard to claim 40, sleeving was also taught by Grah as noted above [0149-0151], wherein a sleeving device would have been understood here by one of ordinary skill, and failing this, broad automation of such a step would have been obvious; see MPEP 2144.04(III).
With regard to claims 42-43, rotation of an object, in order to expose the entire work to irradiation sources, is also taught [0178], wherein a rotating device would have been understood here by one of ordinary skill, and failing this, broad automation of such a step would have been obvious; see MPEP 2144.04(III).

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed March 16, 2021 with respect to the prior art rejections of the claims have been fully considered but are not persuasive.  If Applicant believes an interview would expedite prosecution, they are invited to contact the Examiner prior to the submission of a response.
With regard to Applicants’ assertion that the previous office action is silent as to the percentage of UV light delivered at a given wavelength, this is erroneous; the action notes that Grah teaches exemplary wavelength values such as 365 nm, wherein about 95% of the non-ionizing radiation energy of the exposing step may comprise radiation of this wavelength, which is considered to meet the limitation in question.  While Grah does not appear to use the term “peak” or “+/-30 nm”, irrespective of language choices, the fact remains that the above values taught by Grah satisfy the scope of Applicants’ claim.
With regard to Applicants’ assertion that Grah [0129] only teaches each values bounded by 0 and infinity, this does not appear to be borne out from an overall reading of the paragraph in question.  Applicants’ interpretation omits the “and/or” clause and thus disregards countless other ranges disclosed by Grah in this paragraph, such as at least about 360 nm and at most about 370 nm, or as noted in the rejection, at least about and at most about 365 nm.  The prior art makes no reference to zero or infinity as argued by Applicants, and is instead concerned with ~200-700 nm – like Applicants, the prior art omits the shorter wavelength, ionizing end of the UV spectrum.  Grah also in some situations will omit the 400-700 nm wavelengths, in order to undergo a radiationless photophysical process that results in the excited electron states reverting to ground state with the generation of heat energy [0068] (notably leaving only Applicant’s claimed range: 200-399 nm).
With regard to Applicants’ argument that Grah [0130] teaches, for example, 90% of the radiation may comprise any of the ranges in preceding paragraph [0129], Examiner agrees.  However, as noted previously, when 90+% is “about 365 nm”, or “about 360-370 nm” or a great many other of the disclosed ranges, the claim is satisfied.  Paragraph [0129] shows that the radiation may comprise/consist of numerous isolated wavelengths/ranges, such as ~365 nm, and paragraph [0130] notes that the radiation of the exposing step may comprise radiation having the above wavelength in the amount of 95% of the total radiation energy used.  Applicant’s argument that the prior art instead only would refer to 95% of the total radiation being ‘between 0 and 365 nm’ or ‘365 nm and infinity’ and would somehow not refer to it being ‘between 360 and 370 nm’ is unsupported by the text of Grah.
With regard to Applicants’ assertion that MPEP 2144.04(III) does not support the Examiner’s conclusion of obviousness, this assertion is not substantiated by further explanation.  One of ordinary skill in the art, reading the disclosure of Grah and being tasked with applying a selective range of wavelengths of radiation in selected amounts, would likely be understood as employing some sort of control in order to achieve this unlikely that a control is not employed for this technical step.  However, if this somehow were to be the case, broadly automating such a calibration by using ‘a controller’ as claimed would nevertheless have been obvious for one of ordinary skill, as outlined by MPEP 2144.04(III).
With regard to Applicant’s argument that the teachings of Elsperger are not combinable with those of Grah, this is not substantively explained.  While Grah teaches UV-shrinking a film useful for shrink-covering a product, it is primarily concerned with the composition of the film and complimentary application of radiation to cause this composition to shrink by a desired amount, and does not concern itself with detailing practical examples.  While it does not discuss product conveyors & irradiation ‘volumes’, these were nevertheless commonplace at the time of invention, as shown for example by Elsperger.  Combining the teachings of Elsperger in order to yield a common product conveyor & defined shrink volume for a product, which initiates shrinking according to the selective UV irradiation of Grah, would require only ordinary skill and predictably result in carefully controlled shrinking of a sleeve around a moving product using only known designs.
With regard to Applicant’s assertion that Grah “teaches away” from applying its UV shrink technique in the irradiation volumes of Elsperger, this is unsubstantiated by further evidence or explanation.  Grah, while highlighting its own benefits compared to the state of the art, does not actively dissuade one from looking at this art or provide any indication that such a design would not be expected to work.  Each of the designs of record had well-known advantages and disadvantages; however, the record does not 
With regard to Applicant’s assertion that Rommel is nonanalogous art, this too is erroneous.  Rommel was submitted by Applicants, presumably for its relevance to the pending application, and while Applicant asserts that Rommel shows no interest in providing a label to a product, [0037] teaches a step of arranging a label around a product prior to placing it in an irradiation volume, and [0041] details the shrinking of the label with half-cup-shaped UV lamps or the like.  Further, as noted, Elsperger teaches shrink volumes which are complementary in shape to the product/shrink films, and modifying the shrink chamber shape as claimed (i.e. to accommodate curved products) would also have been obvious as this falls well within the realm of ordinary skill and would produce no unexpected result; see MPEP 2144.04(IV)B.
The instant claims as written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745